Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/13/2022 has been entered. Claims 8, 11, and 12 have been amended. Claims 1-7 have been cancelled. Claim 13 is withdrawn from examination. New claim 14 is added. Claims 8-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the Amendments and Argument
Applicant’s amendment to the transitional phrase of the independent claim 8 is acknowledged. The transitional phrase has been changed from “comprising” to “consisting of”. The Applicant’s argument regarding the cited prior arts in the 35 USC 103 rejection section of the final office action of 6/13/2022 is persuasive. As Applicant has stated, both cited arts disclose a two-step heating procedure, thus fail to disclose a method that consist of a single heating step (extrusion with a die at 100 ºC or higher). Additional search did not yield a prior art that discloses limitations of claim 8. As such claim 8 is allowed.
The Examiner notes that the amended claim 8 now recites a method that, in one option, consists of only two steps of 1) impregnating and 2) extruding through a heated die and does not allow for additional step(s) to be present. The last two amended limitations of claim 8 are optional and therefore in one scenario they are not present. However, dependent claims 11 and 12 require that these steps be present. Therefore, they broaden the independent claim 8 that requires only and only the two steps of impregnation and extrusion. They are rejected under section 35 USC 112(d) below
Correction to the PTO-892 form submitted on 6/13/2022
Applicant’s statement regarding this form is correct. In this form, JP-2003155511-A was cited instead of citing JP-2003145511-A. The Examiner notes that the correct reference was used in the final office action of 6/13/2022. In this office action, and in the form PTO-892, the correct reference is cited.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 11 and 12 require the presence of two additional method steps that are optionally recited in the independent claim 8.  Claim 8 recites a method that, without these optional steps, consists of only two steps of 1) impregnating and 2) extruding through a heated die and does not allow for additional step(s) to be present. The last two amended limitations of claim 8 are optional and therefore in one scenario they are not present. 
However, dependent claims 11 and 12 require that these steps be present. Therefore, they broaden the independent claim 8 that requires only and only the two steps of impregnation and extrusion.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 8-10 and 14 are allowed (see the argument section above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KANAYAMA (JP-2008036941-A and its English translation), hereinafter  KANAYAMA discloses a method of molding a plant-based material that consist of only a one-step heating during molding/extrusion {[0029]}. However, KANAYAMA fails to disclose that the extrusion is continuously performed by drawing the plant-based material. KANAYAMA compression molding/extrusion is a batch process done with a stepped punch in a cylinder {[0029]}.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748